PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
BENNIK, JAN, et al.
Application No.:  15/035,878
Filed:   May 11, 2016
Attorney Docket No.:  2013P01597WOUS

:
:
:               DECISION ON PETITION
:
:



This is a decision on the renewed petition filed March 19, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application is abandoned in view of the decision by the Board of Patent Appeals and Interference rendered on October 05, 2020 and because the period for seeking court review on the decision has expired and there are no allowed claims.  A Notice of Abandonment was mailed December 16, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $2,000 the submission required by 37 CFR 1.114; (2) the petition fee of $2,100 submitted on December 18, 2020 and (3) a proper statement of unintentional delay. 

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Douglas B. McKnight, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center AU 3724 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.


/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Douglas B. McKnight
	595 Miner Road
Cleveland, Ohio 44143